PER CURIAM.
The respondent, Frank Byron, neglected a legal matter entrusted to him which resulted in dismissal with prejudice of his client’s case. The referee found this neglect to be a violation of Disciplinary Rule 6-101(AX3) of the Code of Professional Responsibility. The finding is supported by competent substantial evidence.
Respondent has previously been suspended for thirty days in a disciplinary. action resulting from his failure to file income tax returns. 384 So.2d 1269. Considering that fact and the circumstances of this neglect, the referee recommended suspension for an additional sixty to ninety days. As an additional requirement, the bar recommends *14that the respondent satisfy his former client’s stipulated claim of six thousand dollars before being readmitted to practice. Subsequent to the bar’s recommendation, the respondent executed a binding contractual agreement to satisfy that claim. We find that this contract sufficiently protects the client, and we deny the bar’s recommended condition for readmission.
Frank Bryon is publicly reprimanded for failing to fulfill his responsibilities as an attorney, is suspended from the practice of law for an additional sixty days, and shall pay costs of these proceedings in the amount of $148.30.
It is so ordered.
SUNDBERG, C. J„ and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.